DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, and 3-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to claims 8 and 17
The language “the reference signal is transmitted and/or received using TDM based on a Cell ID” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Par. 0027 of the specification supports that the multiplexed or muted reference signal is configured based on Cell ID, however, this is different than the claimed language and does not support it. The Examiner thoroughly reviewed the original disclosure and failed to find support for the claim language. Consequently, the language constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 8, 17
The language “the reference signal is transmitted and/or received using TDM based on a Cell ID” renders the claim indefinite because it is unclear whether the “TDM is based on a Cell ID” or whether the “transmitting and/or receiving the reference signal is based on the Cell ID”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-10, 12, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novian et al. (US 2018/0092139) in view of Wang et al. (US 2018/0091272) in view of Handforth et al. (US 2006/0083186).
In reference to claim 1
Novian et al. teaches a method of route discovery performed by a first Integrated Access and Backhaul; (IAB) node (e.g. rTP – hop order 1 501; Fig. 10 par. 0067-0068), the method comprising:
receiving a reference signal (e.g. measurement reference signal; par. 0067-0068) associated with a link (e.g. rTP – hop order 1 501 receives measurement reference signal from rTP – hop order 0 500 associated with a link between rTP – hop order 1 and rTP – hop order 0 500; Fig. 10 par. 0067-0068) from at least one second IAB node (e.g. rTP – hop order 0 500; Fig. 10 par. 0067-0068)
measuring the received reference signal (e.g. rTP – hop order 1 501 measures RS and transmits measurement report to rTP – hop order 0 500; Fig. 10 par. 0067-0068) and
Novian et al. does not teach establishing a link with the at least one second IAB node based on a result of the measuring; wherein the reference signal comprises at least one of a synchronization signal block; (SSB); or a Channel State Information Reference Signal (CSI RS).
Wang et al. teaches establishing a link with at least one node (e.g. establishing a link between node 104 and node 102; Fig. 2 par. 0037) based on a result of a measuring (e.g. node 102 measures CSI referenced signal from node 104; par. 0030-0034; also see 0035-0036); wherein the reference signal comprises at least one of a synchronization signal block; (SSB); or a Channel State Information Reference Signal (CSI RS) (e.g. CSI RS; par. 0030).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Novian et al. to include establishing a link with the at least one second IAB node based on a result of the measuring; wherein the reference signal comprises at least one of a synchronization signal block; (SSB); or a Channel State Information Reference Signal (CSI RS) as suggested by Wang et al. because it would allow the first IAB to determine link parameters based on the measuring to improve communication performance and reduce errors of data traffic that may be communicated on the link with at least one second IAB node.
The combination of Novian et al. and Wang et al. teaches a system and method that covers substantially all limitations of the parent claim.
The combination of Novian et al. and Wang et al. does not teach that the link is a backup backhaul link.
Handforth et al. teaches a link being a backup backhaul link (e.g. Link 27B maybe backup/redundant backhaul link; Fig. 2 par. 0037-0042, also par. 0044).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the link of the combination of Novian et al. and Wang et al to be a backup backhaul link as suggested by Handforth et al.  because it allows for a link to transmit data between the first and second IAB nodes in the event that a first backhaul link fails.

In reference to claim 3
The combination of Novian et al., Wang et al., and Handforth et al. teaches a system and method that covers substantially all limitations of the parent claim. Novian et al. further teaches a transmission and/or reception of the reference signal is configured to be periodic, aperiodic, or on-demand (e.g. on-demand par. 0068; see also par. 0062, 0065-0066).

In reference to claim 4, 13
The combination of Novian et al., Wang et al., and Handforth et al. teaches a system and method that covers substantially all limitations of the parent claim. Novian et al. further teaches wherein, if the first IAB node and the at least one second IAB node are configured for half duplex communication, then the first IAB node and the at least one second IAB node are unable to transmit and receive at a same time. (e.g. half duplex provides for the first IAB node and the second IAB node to be unable to transmit and receive at a same time; par. 0044)

In reference to claim 6, 15 and 8, 17 and best understood
The combination of Novian et al., Wang et al., and Handforth et al. teaches a system and method that covers substantially all limitations of the parent claim. Novian et al. further teaches the reference signal is transmitted and/or received using Time Divisional Multiplexing (TDM) (e.g. utilizing TDM; Fig. 3 par. 0029, 0036, 0046; 0064 see also 0023-0024) and Wang et al. teaches the reference signal is transmitted and/or received based on cell Id (e.g. CSI-RS is cell specific i.e. based on cell ID; par. 0030, par. 0053) 

In reference to claim 7, 16
The combination of Novian et al., Wang et al., and Handforth et al. teaches a system and method that covers substantially all limitations of the parent claim.
The language “the SSB used to receive the reference signal is muted” is not required by the claim because the claims only requires one of one of a synchronization signal block (SSB) or a Channel State Information Reference Signal (CSI RS) and the rejection addresses when the synchronization signal block is a CSI RS.

In reference to claim 9, 18
The combination of Novian et al., Wang et al., and Handforth et al. teaches a system and method that covers substantially all limitations of the parent claim. Novian et al. further teaches the reference signal is transmitted and/or received using with Frequency Divisional Multiplexing (FDM). (e.g. utilizing FDM; Fig. 3 see par. 0029, 0036, 0046 also par. 0023-0024)

In reference to claim 10, 19
The combination of Novian et al., Wang et al., and Handforth et al. teaches a system and method that covers substantially all limitations of the parent claim.
The language “the SSB is used for providing a sync signal via offset from SS raster” is not required by the claim because the claims only requires one of one of a synchronization signal block (SSB) or a Channel State Information Reference Signal (CSI RS) and the rejection addresses when the synchronization signal block is a CSI RS.

In reference to claim 12
Novian et al. teaches a first Integrated Access and Backhaul (IAB) node (e.g. rTP – hop order 1 501; Fig. 10 par. 0067-0068; see also Fig. 14 par. 0086) for performing route discovery, comprising: a transceiver (e.g. transceiver 1458; Fig. 14 par. 0099-0101), and a processor (e.g. processor 1404; Fig. 14 par. 0086, 0092) configured to
receive a reference signal (e.g. measurement reference signal; par. 0067-0068) associated with a link (e.g. rTP – hop order 1 501 receives measurement reference signal from rTP – hop order 0 500 associated with a link between rTP – hop order 1 and rTP – hop order 0 500; Fig. 10 par. 0067-0068) from at least one second IAB node (e.g. rTP – hop order 0 500; Fig. 10 par. 0067-0068)
measure the received reference signal (e.g. rTP – hop order 1 501 measures RS and transmits measurement report to rTP – hop order 0 500; Fig. 10 par. 0067-0068) and
Novian et al. does not teach the processor configured to establish a link with the at least one second IAB node based on a result of the measuring; wherein the reference signal comprises at least one of a synchronization signal block; (SSB); or a Channel State Information Reference Signal (CSI RS).
Wang et al. teaches establishing a link with at least one node (e.g. establishing a link between node 104 and node 102; Fig. 2 par. 0037) based on a result of a measuring (e.g. node 102 measures CSI referenced signal from node 104; par. 0030-0034; also see 0035-0036); wherein the reference signal comprises at least one of a synchronization signal block; (SSB); or a Channel State Information Reference Signal (CSI RS) (e.g. CSI RS; par. 0030).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Novian et al. to be configured to establish a link with the at least one second IAB node based on a result of the measuring; wherein the reference signal comprises at least one of a synchronization signal block; (SSB); or a Channel State Information Reference Signal (CSI RS) as suggested by Wang et al. because it would allow the first IAB to determine link parameters based on the measuring to improve communication performance and reduce errors of data traffic that may be communicated on the link with at least one second IAB node.
The combination of Novian et al. and Wang et al. does not teach that the link is a backup backhaul link.
Handforth et al. teaches a link being a backup backhaul link (e.g. Link 27B maybe backup/redundant backhaul link; Fig. 2 par. 0037-0042, also par. 0044).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the link of the combination of Novian et al. and Wang et al to be a backup backhaul link as suggested by Handforth et al.  because it allows for a link to transmit data between the first and second IAB nodes in the event that a first backhaul link fails.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novian et al. (US 2018/0092139) in view of Wang et al. (US 2018/0091272) in view of Handforth et al. (US 2006/0083186), as applied to the parent claim, in view of Liou (US 2018/0368142).
In reference to claim 5, 14
The combination of Novian et al., Wang et al., and Handforth et al. teaches a system and method that covers substantially all limitations of the parent claim. Novian et al. further teaches one or more measurements of the reference signal is configured for dynamically or semi-persistently reporting (e.g. rTP – hop order 1 501 measures RS and dynamically reports the on or measurements in a measurement report to rTP – hop order 0 500; Fig. 10 par. 0067-0068)
Novian et al. does not teach the reference signal is configured dynamically or semi-persistently or the reporting with at least one of Downlink Control Information (DCI) signaling, Medium Access Control (MAC) signaling Control Element (CE) signaling, and Radio Resource Control (RRC) signaling.
Liou teaches a reference signal is configured dynamically or semi-persistently and reporting with at least one of Downlink Control Information (DCI) signaling, Medium Access Control (MAC) signaling, Control Element (CE) signaling, and Radio Resource Control (RRC) signaling. (par. 1034-1053)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Novian et al., Wang et al., and Handforth et al. to include the reference signal is configured dynamically or semi-persistently or the reporting with at least one of Downlink Control Information (DCI) signaling, Medium Access Control (MAC) signaling Control Element (CE) signaling, and Radio Resource Control (RRC) signaling as suggested by Liou because it allows for a know protocol in wireless communications to inform the first IAB node regarding the configuration of the reference signal so that the first IAB may correctly receive the reference signal and report the measurements utilizing a known protocol in wireless communications .

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novian et al. (US 2018/0092139) in view of Wang et al. (US 2018/0091272) in view of Handforth et al. (US 2006/0083186), as applied to the parent claim, in view of Harada et al. (US 2020/0389929)
In reference to claim 11, 20
The combination of Novian et al., Wang et al., and Handforth et al. teaches a system and method that covers substantially all limitations of the parent claim.
	The combination of Novian et al., Wang et al., and Handforth et al. do not teach the first IAB node is configured with a first SSB based RRM measurement timing configuration (SMTC) and the at least one second IAB node is configured with a second SMTC.
Harada et al. teaches a node being configured with a first SSB based RRM measurement timing configuration (SMTC). (par. 0043-0044)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Novian et al., Wang et al., and Handforth et al. to include the first IAB node is configured with a first SSB based RRM measurement timing configuration (SMTC) and the at least one second IAB node is configured with a second SMTC as suggested by Harada et al. because it would allow each of the first IAB node and the second IAB node to be informed of a SMTC configuration utilized to perform measurements within a network.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2018/0041979 – Fig. 5 establish backhaul link between nodes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466